IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: S.S.W., A MINOR      : No. 578 MAL 2019
                                         :
                                         :
PETITION OF: R.W.                        : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.